

114 S474 IS: Protecting Students from Sexual and Violent Predators Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 474IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Toomey (for himself, Mr. Manchin, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require State educational agencies that receive funding under the Elementary and Secondary
			 Education Act of 1965 to have in effect policies and procedures on
			 background checks for school employees.
	
 1.Short titleThis Act may be cited as the Protecting Students from Sexual and Violent Predators Act.
		2.Background checks
 (a)Background checksNot later than 2 years after the date of enactment of this Act, each State educational agency that receives funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) shall have in effect policies and procedures that—
 (1)require that a criminal background check be conducted for each school employee that includes— (A)a search of the State criminal registry or repository of the State in which the school employee resides;
 (B)a search of State-based child abuse and neglect registries and databases of the State in which the school employee resides;
 (C)a Federal Bureau of Investigation fingerprint check using the Integrated Automated Fingerprint Identification System; and
 (D)a search of the National Sex Offender Registry established under section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919);
 (2)prohibit the employment of a school employee as a school employee if such employee— (A)refuses to consent to a criminal background check under paragraph (1);
 (B)makes a false statement in connection with such criminal background check; (C)has been convicted of a felony consisting of—
 (i)homicide; (ii)child abuse or neglect;
 (iii)a crime against children, including child pornography; (iv)spousal abuse;
 (v)a crime involving rape or sexual assault; (vi)kidnapping;
 (vii)arson; or (viii)physical assault, battery, or a drug-related offense, committed on or after the date that is 5 years before the date of such employee's criminal background check under paragraph (1); or
 (D)has been convicted of any other crime that is a violent or sexual crime against a minor; (3)require that each criminal background check conducted under paragraph (1) be periodically repeated or updated in accordance with State law or the policies of local educational agencies served by the State educational agency;
 (4)upon request, provide each school employee who has had a criminal background check under paragraph (1) with a copy of the results of the criminal background check;
 (5)provide for a timely process, by which a school employee may appeal, but which does not permit the employee to be employed as a school employee during such appeal, the results of a criminal background check conducted under paragraph (1) which prohibit the employee from being employed as a school employee under paragraph (2) to—
 (A)challenge the accuracy or completeness of the information produced by such criminal background check; and
 (B)establish or reestablish eligibility to be hired or reinstated as a school employee by demonstrating that the information is materially inaccurate or incomplete, and has been corrected;
 (6)ensure that such policies and procedures are published on the website of the State educational agency and the website of each local educational agency served by the State educational agency; and
 (7)allow a local educational agency to share the results of a school employee's criminal background check recently conducted under paragraph (1) with another local educational agency that is considering such school employee for employment as a school employee.
 (b)Transfer prohibitionA local educational agency or State educational agency that receives funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) may not knowingly transfer or facilitate the transfer of any school employee if the agency knows, or has substantive reason to believe, that such employee engaged in sexual misconduct with an elementary school or secondary school student.
			(c)Fees for background checks
 (1)Charging of feesThe Attorney General, attorney general of a State, or other State law enforcement official may charge reasonable fees for conducting a criminal background check under subsection (a)(1).
 (2)Administrative fundsA local educational agency or State educational agency may use administrative funds received under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to pay any reasonable fees charged for conducting such criminal background check.
 (d)DefinitionsIn this Act: (1)In generalThe terms elementary school, secondary school, local educational agency, State, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School employeeThe term school employee means— (A)a person who—
 (i)is an employee of, or is seeking employment with, a local educational agency, or State educational agency, that receives Federal funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (ii)as a result of such employment, has (or will have) a job duty that results in unsupervised access to elementary school or secondary school students; or
 (B)(i)any person, or an employee of any person, who has a contract or agreement to provide services with an elementary school, secondary school, local educational agency, or State educational agency, that receives Federal funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (ii)such person or employee, as a result of such contract or agreement, has a job duty that results in unsupervised access to elementary school or secondary school students.
						